Case 3:18-cv-00156-NJR Document 268 Filed 04/28/21 Page 1 of 6 Page ID #6215
Case 3:18-cv-00156-NJR Document 268 Filed 04/28/21 Page 2 of 6 Page ID #6216
Case 3:18-cv-00156-NJR Document 268 Filed 04/28/21 Page 3 of 6 Page ID #6217
Case 3:18-cv-00156-NJR Document 268 Filed 04/28/21 Page 4 of 6 Page ID #6218




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JANIAH MONROE, MARILYN                               )
MELENDEZ, LYDIA HELÉNA VISION,                       )
SORA KUYKENDALL, and SASHA REED,                     )
individually and on behalf of a class of             )
similarly situated individuals,                      )
                                                     )      Case No. 3:18-cv-00156-NJR
                      Plaintiffs,                    )
                                                     )
       v.                                            )
                                                     )
ROB JEFFREYS, MELVIN HINTON,                         )
and STEVE MEEKS,                                     )
                                                     )
                      Defendants.                    )

                                     NOTICE OF FILING

       Plaintiffs, as previously promised (see Dkt. 262-11 p. 4, n.1), hereby file the Declaration

of Chonna Anderson in Support of Plaintiffs’ Opposition to Defendants’ Motion for Summary

Judgment with her executed signature page. The Anderson Declaration, dated January 11, 2021,

was previously submitted with her authorized e-signature in conjunction with Plaintiffs’

Opposition to Defendants’ Motion for Summary Judgment, originally filed on January 15, 2021

(and subsequently re-filed with redactions on February 25, 2021 as Dkt. 262).

 Dated: April 28, 2021                           Respectfully submitted,

                                                 By: /s/ John A. Knight
 Brent P. Ray                                    John A. Knight
 KING & SPALDING LLP                             Camille E. Bennett
 353 North Clark Street                          Ghirlandi Guidetti
 Chicago, IL 60654                               Carolyn M. Wald
 Telephone: (312) 995-6333                       ROGER BALDWIN FOUNDATION OF ACLU, INC.
 Facsimile: (312) 995-6330                       150 North Michigan Avenue, Suite 600
 bray@kslaw.com                                  Chicago, IL 60601
                                                 Telephone: (312) 201-9740
 Abby L. Parsons                                 Facsimile: (312) 288-5225
 KING & SPAULDING LLP                            jknight@ACLU-il.org
 1100 Louisiana Street, Suite 4000               cbennett@ACLU-il.org



                                                1
Case 3:18-cv-00156-NJR Document 268 Filed 04/28/21 Page 5 of 6 Page ID #6219




 Houston, TX 77002                    gguidetti@ACLU-il.org
 Telephone: (713) 751-3294            cwald@aclu-il.org
 aparsons@kslaw.com
                                      Catherine L. Fitzpatrick
 Thomas E. Kennedy III                Amelia H. Bailey
 Sarah Jane Hunt                      Sam G. Rose
 KENNEDY HUNT P.C.                    KIRKLAND & ELLIS LLP
 906 Olive Street, Ste. 200           300 North LaSalle Street
 Saint Louis, MO 63101                Chicago, IL 60654
 Telephone: (314) 872-9041            Telephone: (312) 862-2000
 tkennedy@KennedyHuntLaw.com          Facsimile: (312) 862-2200
 sarahjane@KennedyHuntLaw.com         catherine.fitzpatrick@kirkland.com
                                      amelia.bailey@kirkland.com
                                      sam.rose@kirkland.com

                                      Attorneys for Plaintiffs




                                     2
Case 3:18-cv-00156-NJR Document 268 Filed 04/28/21 Page 6 of 6 Page ID #6220




                                CERTIFICATE OF SERVICE

       I certify that on April 28, 2021, I electronically filed the foregoing document with the

Clerk of this Court by using the CM/ECF system, which will accomplish service through the

Notice of Electronic Filing for parties and attorneys who are Filing Users.



                                             /s/ John A. Knight
                                             John A. Knight




                                                3
